Citation Nr: 1713353	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-49 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for ankylosing spondylitis of the right shoulder (right shoulder disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for ankylosing spondylitis of the left shoulder (left shoulder disability).

3.  Entitlement to an initial disability rating in excess of 10 percent for ankylosing spondylitis of the right hip (right hip disability).

4.  Entitlement to an initial disability rating in excess of 10 percent for ankylosing spondylitis of the left hip (left hip disability).

5.  Entitlement to an initial disability rating in excess of 10 percent for a thoracolumbar spine disability (low back disability).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 2000 to May 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
The October 2009 rating decision granted service connection and assigned initial ratings to the Veteran's right and left shoulder, right and left hip, and low back disabilities.  During the course of the Veteran's appeal, a December 2016 rating decision granted increased initial ratings for these disabilities.  However, because a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the December 2016 rating decision did not award the Veteran the maximum ratings for the disabilities on appeal, the issues remain in appellate status.  

In his December 2010 substantive appeal, the Veteran requested a Board hearing in Washington, D. C.  A March 2012 hearing was scheduled, but the Veteran cancelled the hearing prior to the scheduled date.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

This case was previously before the Board, most recently in July 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

By way of history, these matters were first before the Board in February 2014.  They were remanded at that time for new VA examinations to ensure that the Board was fully informed of the severity of the Veteran's disabilities prior to adjudication.  The requested examinations were scheduled, but a May 2014 Report of General Information reflects that the Veteran called to reschedule them.  The examinations were not successfully rescheduled, as the notification of rescheduled examinations sent to the Veteran was returned as undeliverable and the VA RO was unable to reach the Veteran at the telephone numbers of record.  The Board remanded these matters again in November 2014, based on its determination that the Veteran may not have been appropriately notified at the correct mailing address of the date, time, and place of the rescheduled examinations.  Pursuant to the remand, the Veteran was scheduled for new examinations in August 2015, but he failed to appear.  The case returned to the Board and was remanded once again in July 2016, based on the Board's determination that it was unclear whether the Veteran had received proper notice of the scheduled examinations.  Thus, on remand, the VA RO was directed to obtain a copy of the notice letter sent to the Veteran regarding the August 2015 examinations; report on the procedures followed by the VAMC for notifying veterans of scheduled examinations; and if appropriate, reschedule the examinations.  

The Veteran was scheduled for VA examinations in August and September 2016.  Notification of the examinations was sent to the same address in Connecticut to which notice of the August 2015 examinations was sent.  The Veteran failed to appear for the August and September 2016 examinations, and no further efforts were undertaken to verify the Veteran's current address.  

In January 2017, the Veteran submitted a Declaration of Status of Dependents, which lists an address that appears to be an overseas Diplomatic Post Office with an Armed Forces Pacific zip code.  In addition, the Veteran provided his email address.  Considering the history of this case, there is reason to believe that the Veteran may not have received notification of the August and September 2016 VA examinations.  Since the record contains new and presumably up-to-date contact information, the Board concludes that remand is appropriate to afford the Veteran another opportunity to report for the examinations originally requested in February 2014.  However, before scheduling any further examinations, the VA RO should first contact the Veteran and confirm that he wishes to be scheduled for the examinations, and if so, at what location.  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Verify that the overseas postal address provided in the Veteran's January 2017 Declaration of Status of Dependents is a recognized and accurate postal address; if so, update the Veteran's contact information in VA's electronic databases.

3.  Contact the Veteran at both the overseas postal address and the email address provided in the January 2017 Declaration of Status of Dependents, to determine whether the Veteran wishes to report for a VA examination(s) in connection with his pending claims.  Include in the record documentation of all efforts made to contact the Veteran and the results of those efforts.

4.  If the Veteran wishes to report for new VA examinations in connection with his claims, schedule the Veteran for VA examinations by an examiner(s) with sufficient expertise to determine the current nature and severity of the Veteran's service-connected right and left shoulder, right and left hip, and low back disabilities.  The claim file must be made available to, and reviewed by the examiner(s).  All indicated tests and studies must be performed.  
The examiner(s) should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner(s) should clearly explain why that is so.  

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  Confirm that any VA examination reports and medical opinions comport with this remand.  Undertake any other development found to be warranted.

6.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




